Citation Nr: 0310926	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a neck and 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father and a friend.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963, with an additional ten months of unverified 
prior service.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied entitlement to service connection for residuals 
of a neck and back injury.  The veteran perfected a timely 
appeal of this determination to the Board.

In January 2003, the veteran, his father and a friend, 
accompanied by the veteran's representative, offered 
testimony at a hearing held at the RO before the undersigned 
traveling Veterans Law Judge (formerly referred to as a 
Member of the Board).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The evidence shows that neither the veteran's low back 
nor neck disability was caused or aggravated by any low back 
or neck injury during service.


CONCLUSION OF LAW

Residuals of a neck and back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
residuals of a neck and back injury, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination in May 
2002 to determine the nature and extent of his neck and back 
conditions and to obtain an opinion as to the etiology of 
these disabilities, to specifically include whether they were 
residuals of an in-service neck and back injury.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a June 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has also associated with the claims 
folder the veteran's VA outpatient treatment records.  
Further, because the veteran has reported that records of his 
1964 physical therapy are unavailable, VA is under no 
obligation to seek to obtain them because the VCAA does not 
require VA to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2).  
Thus, there is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

As a preliminary matter, the Board has carefully reviewed the 
medical and lay evidence.  Because it is clear that the 
veteran was treated for back problems during service and is 
currently diagnosed as having lumbosacral and cervical spine 
disabilities, this appeal turns on whether the veteran's 
conditions are residuals of an in-service neck and back 
injury.  As such, in its decision, the Board will focus its 
discussion on the evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service medical records show that in December 1962, the 
veteran was seen for complaints of low back pain that he 
reported had been persistent for approximately one to two 
months following a fall in which he landed on his back.  He 
stated that although it had been "somewhat painful," he did 
not report for sick bay.  The examiner indicated that the 
veteran's pain was in the area of L4 and L5 and that an 
examination revealed no muscle spasm.  In addition, the 
physician reported that the veteran had full range of motion, 
with slight point tenderness over the area of L4-L5; the 
diagnosis was slight back strain.

The service medical records are thereafter negative for any 
complaints or treatment of any low back or neck problems, and 
Report of Medical Examination at service separation, dated in 
November 1963, states that his spine and other 
musculoskeletal parts were normal.

In March 2001, the veteran filed this claim seeking service 
connection for the residuals of a neck and back injury.  In 
support, he submitted a statement in which he explained the 
circumstances that culminated with him falling on his back 
and injuring his low back and neck while serving aboard ship 
in late 1962.  The veteran added that although he had 
persistent low back and neck problems since that time, his 
finances did not permit him to go to a physician and so he 
"just learned to live with the pain."  The veteran reported 
that it was only upon learning that he could receive health 
care from VA that he initially sought treatment for this 
condition at the Little Rock, Arkansas, VA Medical Center.  

The veteran also submitted a lay statement drafted by one of 
his parents, in which his parent reported that the veteran 
had fallen while aboard ship during service and that he had 
had ongoing back pain since the injury.

Pursuant to VA's duty to assist, the RO obtained records of 
the veteran's treatment at the Little Rock, Arkansas, VA 
Medical Center, dated in January 1992, as well as record of 
his outpatient care at the San Antonio, Texas, VA Medical 
Center, dated from January to March 2001.

The January 1992 outpatient entry shows that the veteran 
presented complaining of an exacerbation of chronic low back 
pain, which had gradually increased over time.  The veteran 
reported having back problems for twenty years and denied 
having a specific history of injury.  Straight leg raising 
testing was negative, and no other clinical findings relating 
to either his back or neck were noted.  In addition, X-rays 
revealed that he had osteopenia and unilateral transitional 
anomaly of L5.

The outpatient records, dated from January to March 2001, 
reflect that the veteran complained of having chronic back 
and neck pain.  These records indicate that he was diagnosed 
as having transitional lumbosacral junction; mild lumbar 
osteophytosis and "degenerative L4-5 disc"; retrolisthesis 
L4 and L5, L5and S1; multi-level degenerative bony and disc 
disease, worse at C6-7, with left C6-7 neuroforaminal 
encroachment; and retrolisthesis of C3 on C4 with 
degenerative disc disease.  The records are silent with 
regard to the etiology of the veteran's low back and neck 
disorders.

In November 2001, the RO denied service connection for 
residuals of a neck and back injury.  In doing so, the RO 
acknowledged that the veteran had been treated for back 
problems in December 1962 and the VA outpatient treatment 
records showing that he had back and neck disabilities, but 
concluded that he had not sustained a chronic back disorder 
during service.  

The veteran appealed, and in addition to reiterating that he 
had injured his back and neck during service, he submitted 
further lay statements attesting to the in-service injury and 
his longstanding low back and neck problems.  

In April 2002, the veteran also filed a private medical 
report, dated in March 2002.  The report, which was prepared 
by Dr. C. Stuart Pipkin of the South Texas Spinal Clinic, 
states that the veteran presented complaining of neck and low 
back pain.  According to the report, the veteran's back and 
neck pain began while in service in 1962 or 1963 and has been 
chronic since that time.  In addition, the veteran reported 
that he was married and had retired from the military.

Following his physical examination of the veteran and the 
administration of X-rays, Dr. Pipkin diagnosed the veteran as 
having cervical degenerative disc changes at multiple levels, 
with the greatest changes at C6-C7.  The physician added that 
the veteran "had such advanced degenerative disc changes at 
C6-7 that this would indicate a very long process at this 
level and does correlate with his symptoms of prolonged neck 
pain since an injury back in the 1960s such as the one that 
occurred in the military."  Dr. Pipkin also diagnosed the 
veteran as having lumbar degenerative disc and joint changes; 
subsequent to offering this impression, he stated that the 
veteran had longstanding changes apparent on his X-rays that 
would imply a longstanding problem.  Thereafter, the examiner 
opined, "Over all, by his history, the symptoms in his neck 
and lumbar spine did begin back in the 1960s with this fall 
in the military.  These X-ray findings do correlate with his 
history of long standing problem."

In May 2002, the veteran was afforded a formal VA orthopedic 
examination to determine whether he had any back or neck 
disabilities, and if so, whether either condition was related 
to his period of active duty.  At the outset of the report, 
the examiner, a physician's assistant, indicated that he had 
reviewed the veteran's claims folder.  The examiner observed 
that the veteran was retired and had served on active duty 
from 1961 to 1963.  He also noted that since his separation 
from service, the veteran had worked in construction, an 
aircraft welder and as a "bottom sampler" for the Texas 
Department of Fish and Game.  

The examiner discussed the in-service December 1962 entry 
noted above and observed that at separation in November 1963 
the veteran did not complain of having any back problems.  
The examiner added that there was no record of any treatment 
or evaluation of his back prior to the January 1992 
outpatient entry from the Little Rock, Arkansas, VA Medical 
Center.

During the examination, the veteran complained of having a 
popping pain in his neck that radiated to his left arm and 
occipital area, as well as constant mid-line lumbosacral 
pain.  Following a comprehensive physical examination of the 
veteran and the administration of X-rays, the examiner 
diagnosed the veteran as having degenerative disc disease of 
the cervical spine with left upper extremity radiculopathy 
and degenerative disc disease of the lumbosacral spine with 
facet arthropathy and left lower extremity radiculopathy.

Subsequent to offering these impression, the examiner 
indicated that he had discussed the case "in its entirety" 
with the chief medical officer and orthopedic surgeon at the 
medical center, which he specifically noted included a review 
of the veteran's claims folder, the history reported at the 
examination, the clinical findings and the January 2001 X-
rays.  Thereafter, the examiner stated, 

Based on review of the case file and 
today's history and physical examination 
and special studies, it is our opinion 
that despite the opinions of Dr. Pipkin, 
the injury described by the veteran, the 
delay in seeking care and the lack of 
physical findings on initial examination 
and the lack of interim evaluation and 
care of a period of nearly 30 years does 
not support a claimed causal relationship 
between a single episode of back injury 
of an apparently minor nature and a later 
development of degenerative disk changes 
and joint changes of the lumbar sacral 
spine and certainly not the degenerative 
changes noted on the cervical spine which 
was not (per record) injured at all.  It 
is more probable that those occupations 
which he held subsequent to service 
(including construction worker and 
aircraft welder) predisposed him to those 
degenerative changes which are notable on 
the cervical spine and lumbar spine at 
this time.

Thereafter, the examiner reiterated that the chief medical 
officer and orthopedic surgeon agreed with the findings and 
conclusions stated above.

Finally, in January 2003, the veteran, his father and a 
friend testified at a hearing held at the RO before the 
undersigned Veterans Law Judge.  During the hearing, the 
veteran explained in detail the circumstances that led to his 
in-service fall and the resulting back and neck injuries.  In 
addition, he reported that he had suffered from back and neck 
pain since that time.  He also indicated that the he had 
worked in construction during the post-service period, and 
cited Dr. Pipkin's March 2002 report in support of his claim.

During the hearing, the veteran also challenged the findings 
contained in the May 2002 VA examination report on the basis 
that the examination was conducted by a physician's 
assistant, rather than a "licensed doctor," and argued that 
a physician's opinion should be accorded greater weight in 
determining whether his current condition was related to the 
in-service fall.

The veteran also reported that he initially sought physical 
therapy for this condition in Sacramento, California, in 
1964, that he had attempted to obtain those records, but 
stated that they were not available.  He further testified 
that he did not again seek any formal care prior to January 
1992, when he was treated at the Little Rock, Arkansas, VA 
Medical Center.  Finally, he reported that he was not 
currently receiving any treatment because "there was nothing 
that could be done for him."  

At the hearing, the veteran's father essentially confirmed 
that the veteran had longstanding back problems, and his 
friend, whom he has known since childhood, testified that he 
observed that the veteran had had back problems following his 
discharge from military service.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, 
the Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

As discussed above, this case turns on whether the veteran's 
back and neck disabilities are related to his military 
service, and particularly, to a late 1962 fall while aboard 
ship.  Based on the Board's careful review of the lay and 
medical evidence, the Board finds that the preponderance of 
the evidence is against this claim.

In reaching this determination, the Board notes that it is 
presented with two medical opinions that come to different 
conclusions regarding the onset and etiology of the veteran's 
low back and neck problems.  The Board, however, finds the VA 
examiners' May 2002 opinions to be more persuasive than the 
March 2002 opinions offered by Dr. Pipkin because:  (1) 
unlike Dr. Pipkin, the VA examiners reviewed the veteran's 
claims folder in its entirety, including the service medical 
records and all post-service records; and (2) the VA 
examiners provided a detailed explanation for their opinions, 
in contrast to Dr. Pipkin, and, moreover, based their 
conclusions on the evidence contained in the claims folder, 
rather than on a history offered by the veteran, which was 
not fully consistent the record.

In his March 2002 report, Dr. Pipkin diagnosed the veteran as 
having cervical degenerative disc changes at multiple levels 
and lumbar degenerative disc and joint changes and noted that 
because both conditions were rather advanced, the findings 
were consistent with injuries to the neck and back during the 
military in the 1960s.  Indeed, he qualified his impression, 
commenting, "Over all, by his history, the symptoms in his 
neck and lumbar spine did begin back in the 1960s with this 
fall in the military.  These X-ray findings do correlate with 
his history of long standing problem."

The Board notes, however, that the veteran did not retire 
from the military, as set forth in Dr. Pipkin's report, but 
instead was discharged in 1963 and subsequently was employed 
in construction and other physically demanding work, a factor 
not taken into consideration by Dr. Pipkin.  Further, the May 
2002 VA examiners pointed out that the veteran had sought 
formal treatment for this condition at VA in January 1992, 
and the Board observes that the outpatient treatment entry 
reflects that the veteran's problem had persisted for twenty 
years, i.e., since approximately 1972, or more than eight 
years subsequent to his separation from service.  Moreover, 
it reflects that he specifically denied that the problem was 
related to any specific history of injury.  As a finder of 
fact, the Board concludes that because the veteran was 
relating this history many years before it became the basis 
of a claim, and since it was for the purpose of receiving 
treatment, the credibility of this account of his back 
disability is enhanced.

Further, the Board observes that although the May 2002 VA 
examination was conducted by a physician's assistant, the 
report was prepared in conjunction with the chief medical 
officer and orthopedic surgeon at the VA medical facility, 
and the conclusions offered are supported by citation to 
facts in the record.  In doing so, the examiners concluded 
that the in-service injury was minor, and opined that it was 
unlikely that his current degenerative disk changes and joint 
changes of the lumbosacral cervical spine stemmed from that 
incident.  Indeed, the examiners pointed out that the veteran 
neither complained or was seen for any neck problems during 
service, and was not diagnosed as having either condition at 
discharge.  

The May 2002 VA examiners also cited the lack of any formal 
medical treatment and the paucity of findings at the January 
1992 outpatient evaluation.  Instead, they concluded that it 
was more probable that the rigors of the veteran's post-
service occupations, which included working as a construction 
worker and an aircraft welder, led to the veteran's 
lumbosacral and cervical spine conditions.

In addition, with respect to the veteran's argument that Dr. 
Pipkin's opinion should be afforded greater weight because he 
was a "licensed doctor," the Board reiterates that although 
the examination was conducted by a physician's assistant, the 
veteran's medical records were reviewed by that examiner as 
well as the chief medical officer and orthopedic surgeon at 
the VA medical facility, and those examiners collaborated in 
the preparation of the May 2002 VA examination report.  As 
such, the Board finds the veteran's argument unpersuasive.

In light of the foregoing, the Board must deny this claim.  
In reaching this determination, the Board notes that, 
although as lay persons, the veteran, his parents, and his 
childhood friend are competent to describe symptoms that they 
may have observed, i.e., the veteran's back and neck pain, 
see Charles v. Principi, 16 Vet. App. at 374, none is 
competent to render medical diagnoses or to establish an 
etiological relationship merely by his or her own assertions; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because neither the veteran, his parents nor his 
friend are professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, and because the Board 
has concluded that the opinions and conclusions offered by 
the May 2002 VA examiners are more probative as to the onset 
and etiology of the veteran's back and neck conditions than 
those offered by Dr. Pipkin, the preponderance of the 
evidence is against the veteran's claim.



ORDER

Service connection for residuals of a neck and back injury is 
denied.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

